Citation Nr: 1548825	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  13-18 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

2.  Entitlement to service connection for bilateral plantar fasciitis.

3.  Entitlement to service connection for mitral valve prolapse.

4.  Entitlement to service connection for left knee condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for residuals of a right knee bullet fragment.

8.  Entitlement to an initial rating in excess of 20 percent for Peyronie's disease with erectile dysfunction.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis with subacromial spur right shoulder, degenerative arthritis of cervical spine, and lumbar spine with sacroillitits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1989 to March 2009.

This case comes before the Board of Veterans' Appeals (Board) from April 2010, June 2010, and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this case belongs to the RO in Winston-Salem, North Carolina.

The claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, left knee condition, residuals of a right knee bullet fragment, and entitlement to an initial rating in excess of 10 percent for degenerative arthritis with subacromial spur right shoulder, degenerative arthritis of cervical spine, and lumbar spine with sacroillitits are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  The Veteran had bilateral plantar fasciitis during service and has provided credible lay evidence of a continuity of such symptoms in and since service.

2.  VA has acknowledged that mitral valve prolapse and hypertension were present in service or within one year of service separation.

3.  The Veteran complained of sleep problems during service and was diagnosed with sleep apnea shortly following service.

4.  The Veteran is in receipt of maximum allowable rating under the schedular criteria for Peyronie's disease with erectile dysfunction.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for mitral valve prolapse have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for an initial rating in excess of 20 percent for Peyronie's disease with erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to grant the Veteran's bilateral plantar fasciitis, mitral valve prolapse, hypertension, and sleep apnea service connection claims, any deficiency as to VA's duties to notify and assist, as to those claims, is rendered moot.

I.  Bilateral plantar fasciitis

Service treatment records such as those dated in October 2005 and November 2005 note complaints related to bilateral plantar fasciitis.  Bilateral plantar fasciitis was also noted on a January 2009 Report of Medical History.  Records such as a December 2009 VA treatment record have revealed a diagnosis of bilateral plantar fasciitis, and a June 2010 private medical record noted a right calcaneal spur.

The Veteran had bilateral plantar fasciitis during service and has provided credible lay evidence of a continuity of such symptoms in and since service.  Based on the foregoing, the Board finds that service connection for bilateral plantar fasciitis is warranted. 38 C.F.R. § 3.303 (2015).

II.  Mitral valve prolapse and hypertension

A June 2009 private medical record noted that the Veteran had mild mitral valve prolapse.

A January 2009 service health assessment noted that the Veteran had elevated blood pressure, and a private October 2009 medical record also noted elevated blood pressure and recommended that the Veteran have daily blood pressure monitoring.  A December 2009 VA treatment record and a private January 2010 medical record noted that the Veteran was taking medication for his hypertension.

An April 2010 VA examiner confirmed that the Veteran had mitral valve prolapse and hypertension.

A review of the records reveals that VA has acknowledged that mitral valve prolapse and hypertension were present shortly following the Veteran's March 2009 service separation.  Significantly, the April 2010 VA (QTC) examiner has arguably stated that both hypertension and mitral valve prolapse were present during the Veteran's active service.  Based on the foregoing, the Board finds that service connection for mitral valve prolapse and hypertension is warranted. 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


III.  Sleep apnea

On a January 2009 Report of Medical History the Veteran stated that he had sleeping problems that included snoring.  An October 2009 private medical record noted that the Veteran had been diagnosed with obstructive sleep apnea, and in a December 2009 statement the Veteran's wife (with the Veteran since 1992) indicated that the Veteran had experienced disruptive sleeping patterns and snoring for many years.  She had to prod the Veteran a long time before he was willing to undergo the October 2009 sleep study that resulted in the diagnosis of obstructive sleep apnea.

Based on the foregoing, the Board finds that the Veteran and his wife have provided credible lay evidence of a continuity of sleep symptoms in and since service up to the few months following service when sleep apnea was diagnosed.  Based on the foregoing, the Board finds that service connection for sleep apnea is warranted. 38 C.F.R. § 3.303 (2015); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

IV.  Peyronie's disease with erectile dysfunction.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

As the April 2010 rating decision granted service connection for Peyronie's disease with erectile dysfunction, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a SOC if the disagreement concerning the downstream issue is not resolved.  And since the RO issued an SOC in March 2013 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examination described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

An April 2010 rating decision granted service connection for Peyronie's disease with erectile dysfunction and assigned a noncompensable rating, under Diagnostic Codes 7599-7522, effective April 1, 2009.  A March 2013 RO decision increased the rating for Peyronie's disease with erectile dysfunction to 20 percent, also effective April 1, 2009.  Under Diagnostic Code 7522, deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b (2015).

As noted, the Veteran Peyronie's disease with erectile dysfunction is rated as 20 percent disabling, which is the maximum allowable rating under Diagnostic Code 7522.  As for other potentially applicable rating criteria, the Board notes that chronic epididymitis (Diagnostic Code 7525) and removal of half or more of the penis (Diagnostic Code 7520) have not been shown at the January 2010 VA (QTC) examination or even asserted by the Veteran. Thus, a higher rating is not warranted under another provision.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination. Accordingly, a rating greater than 20 percent for Peyronie's disease with erectile dysfunction is denied.


ORDER

Service connection for bilateral plantar fasciitis is granted.

Service connection for mitral valve prolapse is granted.

Service connection for hypertension is granted.

Service connection for sleep apnea is granted.

An initial rating in excess of 20 percent for Peyronie's disease with erectile dysfunction is denied.


REMAND

As for the issue currently characterized as entitlement to an initial rating in excess of 10 percent for degenerative arthritis with subacromial spur right shoulder, degenerative arthritis of cervical spine, and lumbar spine with sacroillitits, the Board finds that the RO, in an effort to be more advantageous to the Veteran (and to be more in accord with the medical evidence), should recharacterize this disability according to the impacted service-connected areas (i.e., cervical spine, lumbar spine, right shoulder, etc) and assign ratings for each disability as opposed to lumping everything under Diagnostic Code 5010 governing degenerative arthritis.  The Veteran should also undergo an examination for these disabilities.

As for the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, entitlement to service connection for left knee condition, and entitlement to service connection for residuals of a right knee bullet fragment, in his June 2013 substantive appeal the Veteran identified records that are not associated with the Veteran's claims file.  The RO should attempt to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since January 25, 2010, to include all VA medical records pertaining to examination or treatment of the Veteran at the VA hospital in Fayetteville, North Carolina, from 2011-2012.

2.  The RO should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all non-VA medical providers not already of record, including Walter Reed National Medical Center, Washington, D.C., from whom he has received treatment for peripheral neuropathy of the upper and lower extremities, left knee condition, right knee condition, right shoulder, cervical spine, and lumbar spine since his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.

3.  Schedule the Veteran for a VA examination to determine the current severity of the service connected right shoulder, lumbar spine, and cervical spine disabilities.  The examiner must review the claims file and should note that review in the report.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is asked to state whether the Veteran has any peripheral neuropathy of the upper or lower extremities that is related to the Veteran's lumbar spine or cervical spine disability.

4.  Then, readjudicate the claims, conducting any development that may be warranted based on the received evidence.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


